Citation Nr: 1623116	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  12-26 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a dental disorder as secondary to service-connected gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel






INTRODUCTION

The Veteran had active service from June 2006 to August 2009.

This case comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that denied service connection for a dental disorder as secondary to service-connected gastroesophageal reflux disease (GERD).


FINDING OF FACT

A dental disorder, diagnosed as dental erosion, is proximately due to or the result of service-connected GERD.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for dental erosion, as secondary to service-connected GERD, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Service connection also may be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2015).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the Veteran claims that he has a dental disorder secondary to his service-connected GERD.

In an October 2009 VA examination report, the examiner opined that the Veteran's GERD was causing significant erosion of his teeth.  The examiner noted that the Veteran should have his erosion treated as soon as possible to avoid the need for significant restorative dental care.

In an April 2010 VA dental progress note, a dentist indicated that the Veteran's erosion appeared to be a pre-existing condition due to the amount of erosive loss.  The dentist recommended an orthodontic appliance to protect the Veteran's teeth from acid exposure.

In a January 2011 statement, a private dentist opined that the Veteran has enamel attrition most likely caused by acid reflux.  

In an April 2011 VA examination report, the examiner who conducted the prior examination reiterated his opinion that the Veteran's corrosion of teeth was most likely related to GERD.  After re-examining the Veteran, the examiner opined that the Veteran's GERD is the cause of the significant erosion of his teeth.  In a June 2011 addendum, the examiner stated that while the service treatment records do not contain any records pertaining to GERD or dental erosion, GERD has caused the erosion of the Veteran's teeth. 

In a March 2014 VA examination report, the same examiner restated his opinion that the Veteran has dental erosion that is related to GERD that started in service.

Given the above, the record shows that the Veteran has dental erosion due to the acid reflux associated with GERD.  Both a VA examiner and a private dentist have opined as such.  While a VA dentist indicated that the Veteran had dental erosion prior to service, a VA examiner opined that the dental erosion began in service, and both acknowledged that the GERD would cause further dental erosion.  Resolving reasonable doubt in favor of the Veteran, the Board finds that his dental erosion is proximately due to or the result of his service-connected GERD.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, service connection for a dental disorder, diagnosed as dental erosion, as secondary to service-connected GERD, is warranted.


ORDER

Service connection for dental erosion, as secondary to service-connected GERD, is granted.



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


